Exhibit 10.184

LOGO [g21873g58n75.jpg]

May 27, 2010

Sharon Dayan

58/12 Menachem Begin St.

Kfar Yona

Israel

Dear Sharon:

Comverse Ltd. (“Comverse” or the “Company”) is pleased to offer you the position
of Senior Vice President, Global Head of Human Resources, initially reporting to
the Company’s Chief Executive Officer and thereafter, to extent that the Chief
Executive Officer of Comverse Technology, Inc. is serving as the Company’s Chief
Executive Officer, the Chief Operating Officer or person serving in a similar
capacity for the Company. The position will be based out of Comverse’s office in
Tel Aviv, Israel. As part of your responsibilities, you shall also serve as
Senior Vice President, Global Head of Human Resources of Comverse, Inc. Your
employment will commence on or about June 13, 2010.

 

  1. This offer is subject to your signing the attached confidentiality
agreement (the “Confidentiality Agreement”). You are required to be at the
disposal of the Company during normal working hours, and even beyond those
hours, should the conditions of your work and needs of your position require it.
The standard weekly work hours at Comverse are at least 43 hours net, not
including breaks.

 

  2. Your initial annual gross base salary will be approximately $240,000 and
your initial gross monthly base salary will be 72,500 NIS monthly, less lawful
deductions, payable in accordance with the regular payroll practices of the
Company. Your monthly shall be paid to you at the beginning of each month for
the previous month. Thereafter, your annual base salary will be reviewed no less
frequently than annually and cost-of-living increases will be added to this
amount, in accordance with the general collective agreements in Israel
concerning cost-of-living increases. In addition, Comverse may, in its
discretion, make adjustments to your compensation due to business circumstances
and your work performance; provided, however, that no adjustments shall result
in a reduction of your annual based salary other than as part of an
across-the-board reduction applicable to all senior executives of the Company
that results in a proportional reduction to your base salary compared to that of
other executives.

 

  3.

During your term of employment, you will be entitled to participate in the
Company’s executive fringe benefit programs applicable to the Company’s
senior-level executives (if any) in accordance with the terms and conditions of
such programs as in effect from time to time. You will be provided with a
Company car for your personal use. The use of the car is subject to the Company
Car policy which is updated on an ongoing basis and currently provides for the
use of a car offered by the Company with a value up to NIS 5,000 and, if the car
value is lower the difference is added to your base salary payment and if the
car value is higher you are personally responsible for the difference. You will
be entitled to the use of a blackberry devise during the term of your
employment. The number of paid vacation days to which you are entitled is 23
days per year. You are requested to coordinate the dates of your leave with your
supervisor. You will be entitled to accumulate a maximum number of vacations
days, which are equal to two years of



--------------------------------------------------------------------------------

  LOGO [g21873g58n75.jpg]

 

 

a vacation allowance. Any vacation days beyond that maximum number, will be paid
to you in cash at the end of each fiscal year. Should you become ill and have to
be absent from work on account of illness, the company will pay your base salary
for up to 18 sick days per year, with right to accumulate up to 90 days, all in
accordance with any applicable law.

 

  4. The Company will provide you pension insurance (managers’ insurance/pension
fund), as is customary in the Company. Each month, the company will deposit an
amount equal to 13.33% of your base salary as follows: 5% for pension fund and
insurance (“Compensatory Payments”) and 8.33% for severance pay. An amount equal
to 5% will be deducted from your base salary each month and deposited in your
pension fund/ manager’s insurance. In addition, the Company will set aside, on
your behalf, the appropriate amounts for disability insurance in the insurance
company “Klal” to assure 75% of your base salary. The pension fund/managers’
insurance policy will be owned by the Company. The Compensatory Payments will be
transferred to you in the event of termination of employment. The “severance
pay” portion of the policy will be transferred to you should you be eligible for
severance pay under applicable law. The Company will deposit an amount
equivalent to 7.5% of your base salary in an Education Fund. Each month 2.5% of
your base salary will be deducted and transferred to the Education Fund.

 

  5. In addition to your base salary, your maximum annual bonus opportunity for
each fiscal year will be $210,000 and your target bonus opportunity will be
$130,000 (and, in each case, will be adjusted based on future increases in your
annual base salary) and will be payable based upon the achievement of
performance criteria developed by the Company’s Chief Executive Officer;
provided, however, your bonus for fiscal year 2010 shall not be less than
forty-five thousand dollars ($45,000). Any bonuses shall be payable in the
fiscal year following the applicable fiscal year when bonuses are customarily
payable under the Company’s regular payroll practices.

 

  6.

You will be eligible to participate in any plan or arrangement offered from time
to time to other similarly situated employees with respect to severance upon
termination of employment. Either you or the Company may provide the other with
a written notice of termination of employment. The date of such notice shall be
the Notice Date. Following the Notice Date in respect of a notice by the Company
to you without cause, (1) you shall continue to provide services to the Company
and shall provide transitional assistance to identified successor(s) until the
60th day after the Notice Date (the “Continuous Service Termination Date”) and
(2) your employment shall terminate and your last day on payroll shall be the
six month anniversary of the Continuous Service Termination Date. In addition,
if you are terminated without cause by Comverse, you will be entitled to (i) a
lump sum payment equal to the sum of 50% of your target bonus, (ii) to the
extent that you did not receive from your prior employer amounts you are
entitled to upon termination (equal to one month of base salary for each month
of prior service), you will be entitled to receive such amounts up to an amount
not to exceed NIS 150,000 and (iii) any annual bonus earned, but unpaid, as of
the date of termination for the immediately preceding fiscal year, payable when
bonuses are paid by the Company to its senior-level executives in respect of
such fiscal year. “Cause” shall, for the purpose of this offer, be defined as a
good faith finding by Comverse of (i) a material violation of any of the
provisions of this offer or the Confidentiality Agreement, some other material
breach of duty owed by you to Comverse, material violation of a material
Comverse policy or procedure, (ii) fraud or dishonesty, theft of Comverse
assets, (iii) gross negligence or misconduct, or (iv) the conviction or plea of
nolo contendere to a felony or crime of moral turpitude. As a condition
precedent to receiving the payments contemplated by this paragraph, you will be
required to execute and deliver to the Company a waiver and release
substantially in the form attached to this offer letter as Addendum A. This
paragraph shall not apply to a termination under the conditions set forth in
paragraph 11 below.



--------------------------------------------------------------------------------

  LOGO [g21873g58n75.jpg]

 

Upon termination of your employment with the Company, for any reason whatsoever,
you will transfer your job in any orderly manner to any person as instructed by
the Company. You are requested to hand over to the Company all documents,
information, equipment and materials in your possession, connection with your
work. Usually, an employee who decides to terminate employment in any Company is
not entitled to severance pay. Comverse will, however, consider, beyond the
letter of the law, releasing the “severance pay” portion of the pension fund/
managers’ insurance policy to you.

 

  7. Company working procedures and conditions, as periodically determined or
modified by the management, will constitute an integral part of your working
conditions



--------------------------------------------------------------------------------

  LOGO [g21873g58n75.jpg]

 

  8. You will be eligible to participate in its Executive Severance Protection
Plan applicable to senior level executives such as yourself. The plan protects
eligible participants in the event of employment termination without cause
following, or in anticipation of, a change in control of Comverse. Under the
terms applicable to you, if a change in control occurs, and you are terminated
without cause, under certain circumstances you would be eligible to (i) receive
75% of your annual base salary and target bonus amount as severance;
(ii) receive the pro-rated amount of the actual bonus you would have earned for
the year in which termination occurs; (iii) continue to receive health care and
certain other benefits for a period required by applicable law; and (iv) receive
the benefit of the acceleration of all vesting for equity incentive awards.

 

  9. The Company’s Chief Executive Officer will recommend that the Compensation
and Leadership Committee recommend and the Board approve, at its first scheduled
meetings after your start date, a grant of 40,000 deferred stock units
representing the right to receive, upon vesting, shares of Comverse Technology,
Inc. common stock (“Common Stock”) in accordance with the terms and conditions
of the Company’s 2005 Stock Incentive Compensation Plan. Shares of Common Stock
in respect of the award will vest and be delivered, contingent upon your
continued employment with Comverse, as follows: forty percent (40%) on the first
anniversary of your start date, and thirty percent (30%) of the award on each of
the second and third anniversaries of your start date.

In addition, the Company’s Chief Executive Officer will recommend that the
Compensation and Leadership Committee recommend and the Board approve, at its
first scheduled meetings after your start date, a special, one-time grant of
30,000 deferred stock units representing the right to receive, upon vesting,
shares of Common Stock in accordance with the terms and conditions of the
Company’s 2005 Stock Incentive Compensation Plan (the “Make Whole Award”).
One-third (1/3) of the Make Whole Award would be scheduled to vest, and shares
of Common Stock in respect thereof delivered, contingent upon your continued
employment with Comverse, on each of the first, second and third anniversary of
the Effective Date. Upon any termination of your employment by the Company
without Cause, the unvested portion of your Make Whole Award shall immediately
vest.

The deferred stock award would be documented using the form of the Comverse
Technology, Inc. Deferred Stock Award Agreement.

During the term of your employment, you will be eligible to receive equity
awards under the Comverse Technology, Inc. stock incentive plans based on your
performance and the performance of the Company, as recommended by the Company’s
Chief Executive Officer and determined in the good faith discretion of the
Comverse Technology, Inc. Board of Directors and/or Compensation and Leadership
Committee, as applicable, and consistent with your role and responsibilities as
Senior Vice President, Global Head of Human Resources of the Company, with such
awards to be assessed on an annual basis.

Employee eligibility to receive benefits and/or participate in benefit programs
is governed by the applicable plan documents and Company policies. As an
employee of Comverse, you agree to abide by all material Company policies and
procedures for employees. All Company policies applicable to employees can be
found on the Company’s intranet. The Company reserves the right to modify its
offered benefits and policies periodically. Further information regarding
Company benefits will be provided during a new hire orientation, to be conducted
when you start your employment.



--------------------------------------------------------------------------------

  LOGO [g21873g58n75.jpg]

 

  10. During your term of employment, you are authorized to incur reasonable
business expenses in carrying out your duties and responsibilities under this
offer letter, and the Company will reimburse you for all such reasonable
business expenses, subject to documentation in accordance with the Company’s
policies relating thereto. In addition, the Company shall pay for reasonable
legal fees and expenses up to an amount of $5,000 that you have incurred in
connection with the negotiation and drafting of this offer letter.

 

  11. In addition, the Company agrees to advance legal costs in defending a
claim against you to the extent initiated by your former employer solely due to
your employment by Comverse, subject to certain conditions:

 

  •  

accuracy of the representations made by you in connection with your evaluation
of this employment opportunity with Comverse

 

  •  

continued compliance with employment terms (unless otherwise ordered by court)

 

  •  

no conflicts between you and the Company

 

  •  

Comverse’s right to designate legal counsel

If a non-appealable court decision prior to the 6 month anniversary of your
start date prohibits you from working for Comverse for a period exceeding 3
months, you and the Company will discuss in good faith the continuation of your
employment after the limitation period (unless the limitation period is greater
than 6 months in which case your employment is terminated) and you will be
entitled to liquidated damages equal to 6 times monthly salary.

If a non-appealable court decision after the 6 month anniversary of your start
date with Comverse prohibits you from working for Comverse, you and the Company
will discuss in good faith the continuation of the employment after the
limitation period and you will be entitled to liquidated damages equal to 3
times monthly base salary.

If, as a result of ongoing litigation by your former employer solely due to your
employment by Comverse, you are prohibited from working for Comverse, Comverse
shall continue to make payments of your base salary until resolution of the
litigation for a maximum period of up to 6 months. At the 6 month anniversary of
the commencement of the claim, the parties will discuss in good faith the
continuation of the employment after the limitation period and you will entitled
to liquidation damages equal to 3 times monthly base salary.

 

  12. Please be advised your employment with Comverse will be “at will” which
means that either you or Comverse may terminate your employment with the Company
at any time in accordance with the terms herein. Neither this offer letter, the
Confidentiality Agreement, nor the content of any discussions with Comverse
constitutes a contract of employment for any specified duration or a guarantee
of any level of benefits or compensation. Subject to the other terms and
conditions set forth in this letter, Comverse reserves the right to change your
position, place of work, rate of pay, and/or other terms of your employment
based upon the needs of the Company, but any such change shall be consistent
with your position as a senior executive of the Company. The terms of this offer
supersede any other agreements or promises, written or oral, made to you by
anyone on behalf of the Company and you acknowledge that you have not relied
upon any other written or verbal discussions concerning employment with
Comverse. The terms of this offer cannot be modified or amended unless such a
change is made in writing and signed by an authorized representative of the
Company.



--------------------------------------------------------------------------------

  LOGO [g21873g58n75.jpg]

 

  13. It is understood and agreed that this offer letter and the Confidentiality
Agreement, constitute the entire agreement between Comverse and you with respect
to your employment by the Company. This offer letter is governed by and
construed and interpreted in accordance with the laws of the State of Israel.
You agree that any suit, action or other legal proceeding that is commenced to
resolve any matter arising under or relating to any provision of this offer
letter shall be commenced only in a court of the State of Israel, and you
consent to the jurisdiction of such court. Each party shall be responsible for
paying its own fees and expenses (including reasonable attorney fees) in
connection with any dispute under this offer letter.

If you choose to accept our offer pursuant to the terms above, please sign this
offer letter and the Confidentiality Agreement and return both original, signed
documents. Please keep copies of all signed documents for your own files.

This offer is valid until 5:00 PM U.S. EST June 6, 2010. If we have not received
your signed acceptance by this date and time, please be advised the offer is
revoked and considered null and void.

We look forward to welcoming you as part of the Comverse team. The opportunities
for professional and personal growth at Comverse are great and we believe your
contributions will greatly increase the likelihood of our organization’s
continued success.

Sincerely,

 

/s/ Andre Dahan

Andre Dahan

Chief Executive Officer

Comverse Ltd.

I confirm that I have read, understood, and agree to all terms and conditions of
employment as outlined above.

 

/s/ Sharon Dayan

Sharon Dayan

May 30, 2010

Date:



--------------------------------------------------------------------------------

  LOGO [g21873g58n75.jpg]

 

ADDENDUM A

This RELEASE (“Release”) dated as of                      between Comverse Ltd.,
an Israeli company (the “Company”), and Sharon Dayan (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
offer letter dated             , 2010 under which the Executive was employed to
serve as the Company’s Senior Vice President, Global Head of Human Resources
(the “Offer Letter”); and

WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective                     ; and

WHEREAS, pursuant to the Offer Letter, the Executive is entitled to certain
compensation and benefits upon such termination, contingent upon the execution
of this release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Offer Letter, the Company and the Executive agree as follows:

1. The Executive, on her own behalf and on behalf of her heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each of their respective past, present and
future officers, directors, agents, employees, shareholders, employee benefit
plans and their administrators or fiduciaries, insurer of any such entities, and
its and their successors and assigns and others related to such entities, in
each case, only in such person’s capacity as such, from any and all claims made,
to be made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a consequence
of his employment with the Company, or arising out of the separation from the
Company, the severance of such employment relationship, or arising out of any
act committed or omitted during or after the existence of such employment
relationship, all up through and including the date on which this release is
executed, including, but not limited to, those which were, could have been or
could be the subject of an administrative or judicial proceeding filed by the
Executive or on his behalf under federal, state or local law, whether by
statute, regulation, in contract or tort, and including, but not limited to,
every claim for front pay, back pay, wages, bonus, fringe benefits, any form of
discrimination (including but not limited to, every claim of race, color, sex,
religion, national origin, disability or age discrimination), wrongful
termination, tort, emotional distress, pain and suffering, breach of contract,
fraud, defamation, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment, and any rights or claims under any applicable law
relating to employment, discrimination in employment, termination of employment,
wages, benefits or otherwise. If any arbitrator or court rules that such waiver
of rights to file, or have filed on his behalf, any administrative or judicial
charges or complaints is ineffective, the Executive agrees not to seek or accept
any money damages or any other relief upon the filing of any such administrative
or judicial charges or complaints. The Executive relinquishes any right to
future employment with the Company and the Company shall have the right to
refuse to re-employ the Executive, in each case without liability of the
Executive or the Company. The Executive acknowledges and agrees that even though
claims and facts in addition to those now known or believed by her to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims she may have against the Company and the persons and entities described
above, whether known, unknown or suspected.



--------------------------------------------------------------------------------

  LOGO [g21873g58n75.jpg]

 

2. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of, or preclude the Executive from asserting his rights to
enforce any existing obligation of the Company (i) to the Executive and her
eligible, participating dependents or beneficiaries under any existing group
welfare, equity, or retirement plan of the Company in which the Executive and/or
such dependents are participants or any existing rights relating to outstanding
incentive equity held by the Executive under written agreements relating to the
same, or (ii) to pay any amounts payable under the terms of the Offer Letter
(including, without limitation, any severance or other items payable following
termination of Executive’s employment).

3. The Executive acknowledges that before entering into this release, she has
had the opportunity to consult with any attorney or other advisor of the
Executive’s choice, and the Executive is hereby advised to do so if she chooses.
The Executive further acknowledges that by signing this release, she does so of
her own free will and act, that it is her intention to be legally bound by its
terms, and that no promises or representations have been made to the Executive
by any person to induce the Executive to enter into this release other than the
express terms set forth herein. The Executive further acknowledges that she has
carefully read this release, knows and understands its contents and its binding
legal effect, including the waiver and release of claims set forth in Paragraph
1 above.

IN WITNESS WHEREOF, the parties have executed this release on the date first
above written.

 

COMVERSE LTD.

By  

 

  Name:   Title:

THE EXECUTIVE

 

Sharon Dayan

 